Citation Nr: 0525080	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  96-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What rating is for assignment from July 25, 1995, for left 
lower extremity scarring at the lateral lower thigh 
associated with anterior cruciate ligament repairs?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to March 
1986, with other military service occurring from February 
1982 to May 1982.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office in Newark, New Jersey, via the VA's Appeals Management 
Center (AMC) in Washington, DC.  While the case remained in 
remand status, the veteran relocated from New Jersey to 
Washington, D.C.  Following the completion of the requested 
actions by the AMC's Cleveland Resource Center, the case was 
returned to the Board for further review.  


FINDINGS OF FACT

1.  From July 25, 1995, to August 29, 2002, the veteran's 
left lower extremity scarring at the lateral lower thigh 
associated with anterior cruciate ligament repairs was well-
healed.  There was an area of diminished sensation to touch 
over a left tibial scar; but indicia of poor nourishment, 
repeated ulceration, tenderness, pain on objective 
demonstration, or a resultant impairment of function, were 
absent.  

2.  From August 30, 2002, to the present, the scarring in 
question is shown to be manifested by a hypertrophic, 
hyperpigmented scar of the anterior lower knee, which was 
noted to interfere with range of motion.  The scarring has 
not exceeded six square inches; there are no indications of 
deep or unstable scarring, or superficial scarring of an area 
of 144 square inches or greater or producing pain on 
examination.

3.  The veteran's limitation of left knee motion is already 
compensated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

4.  An exceptional or unusual disability picture involving 
the veteran's scarring of the left lower extremity is not 
shown.  


CONCLUSIONS OF LAW

1.  From July 25, 1995, to August 29, 2002, the criteria for 
the assignment of a compensable  rating for left lower 
extremity scarring at the lateral lower thigh associated with 
anterior cruciate ligament repairs have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.7, 4.10, 
4.14 (2004).

2.  From August 30, 2002, to the present, the criteria for 
the assignment of a compensable rating for left lower 
extremity scarring at the lateral lower thigh associated with 
anterior cruciate ligament repairs have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.118, Diagnostic Code 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter was remanded by the Board in June 2000 and 
November 2004 for additional development.  All of the actions 
sought by the Board by its prior development requests appear 
to have been completed in full as directed, and neither the 
veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet.App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the appellant of the information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles 
v. Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining all 
relevant evidence adequately identified in the record, and in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Finally, VA has a 
duty to notify the appellant that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC's Cleveland Resource Center in January 2005 fulfills 
the requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  In this regard, 
it is noted that this matter was remanded in late 2004, in 
part, to afford the veteran a VA medical examination, to 
which he failed to report.  Hence, the Board finds that VA 
has satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  



Merits of the Claim for Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In a September 2003 rating decision the Cleveland RO awarded 
service connection for left lower extremity scarring due to a 
repair of the anterior cruciate ligament of the veteran's 
left knee.  A 0 percent rating was assigned therefor under DC 
7805, effective from July 25, 1995.  Given that the foregoing 
was a lesser included issue regarding the veteran's 
entitlement to an increased rating for his left knee 
disability, for which an appeal had already been initiated 
and perfected, the holding in Fenderson v. West, 12 Vet.App. 
119 (1999) is applicable.  Under Fenderson, at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found.  Thus, the question presented for review is whether a 
compensable rating is warranted for left lower extremity 
scarring at the lateral lower thigh associated with anterior 
cruciate ligament repairs at any time since July 25, 1995.  

It is noted that the criteria for the evaluation of skin 
disorders were modified as of August 30, 2002.  See 68 Fed. 
Reg. 49590-49599 (2002).  Under Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), however, the old rating criteria apply 
only to the period prior to the date of the change in law, 
and the new rating criteria apply only to the period after 
the date of the change in law.  

With respect to the criteria in effect prior to August 30, 
2002, a rating of 10 percent was assignable for superficial 
scars that were poorly nourished with repeated ulceration, or 
when the scar was manifested by tenderness and pain on 
objective demonstration.  38 C.F.R. § 4.118, DCs 7803, 7804.  
Scars were otherwise rated on the basis of limitation of the 
part affected.  38 C.F.R. § 4.118, DC 7805.

Regarding the criteria in effect on and after August 30, 
2002, scars of other than the head, face, or neck, that are 
deep or that cause limited motion are 10 percent disabling if 
exceeding six square inches (39 square centimeters).  
38 C.F.R. § 4.118, DC 7801.  

Scars other that of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  
Superficial, unstable scars are 10 percent disabling.  
38 C.F.R. § 4.118, DC 7803.  Superficial scars that are 
painful on examination are 10 percent disabling.  38 C.F.R. 
§ 4.118, DC 7804.  Finally, other scars are to be rated on 
the basis of limitation of function of the affected part.  
38 C.F.R. § 4.118, DC 7805.  

Throughout the appellate period the veteran has received 
compensation under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
for left knee osteoarthritis.  As the rating assigned for 
osteoarthritis depends on the degree of any limitation of 
motion it follows that an additional award of compensation 
for any limitation of motion caused by the scar would violate 
the pyramiding provisions of 38 C.F.R. § 4.14.  Hence, the 
Board's examination is limited to the degree of instability 
caused by the scar itself.

It is contended by the veteran that that his scarring of the 
left lower extremity is compensably disabling, based on the 
presence of hypertrophy, hyperpigmentation, and numbness to 
the touch.  Also noted is an interference with range of 
motion.  Significant work-related and limits on certain 
recreational limitations are alleged to result from his 
service-connected left knee disability in total.  

For the period from July 25, 1995, to August 29, 2002, there 
is no showing that the scarring in question was poorly 
nourished, manifested by repeated ulceration or tenderness, 
by pain on objective demonstration, or that the scar 
otherwise resulted in any impairment of function.  VA 
examinations during that period of time consistently 
demonstrated the scarring was well-healed, with the only 
pertinent abnormality being shown on a VA medical examination 
in 1995 to be diminished sensation to touch over a left 
tibial scar.  

Beginning August 30, 2002, and continuing thereafter, there 
is no indication of deep or unstable scarring, or superficial 
scarring of an area of 144 square inches or greater or 
painful on examination.  The veteran correctly notes that a 
VA examination in July 2003 disclosed evidence of a 
hypertrophic, hyperpigmented scar of the anterior lower 
extremity, which was noted to interfere with range of motion.  
Indicia of induration, adherence, depression, ulceration, or 
inflammation were absent.  Moreover, evidence of 
hyperpigmentation and hypertrophy does not render the scar in 
question compensable under DC 4.118, and while it is clear 
that such scar does interfere with range of motion, the size 
of the scar is not shown to be of such dimensions as to 
exceed six square inches or 39 square centimeters, so as to 
warrant the assignment of the minimum evaluation of 10 
percent under DC 7801.  On that basis, a preponderance of the 
evidence is against the assignment of a compensable schedular 
evaluation for scarring of the left lower extremity for the 
period from July 25, 1995, to the present.  Fenderson.

Lastly, in terms of extraschedular entitlement to an 
increased disability evaluation the veteran alleges that his 
left knee disablement hinders his employment as a truck 
driver and restricts him regarding certain recreational 
activities.  Other than the veteran's own testimony, the 
record is devoid of evidence that the scarring of the left 
lower extremity results in a marked interference with his 
employment or necessitates frequent periods of 
hospitalization, such as to render inadequate the regular 
schedular criteria.  Thus, there is no objective basis for a 
finding of extraschedular entitlement.  

The benefit sought on appeal is denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to an initial (compensable) rating for left lower 
extremity scarring at the lateral lower thigh associated with 
anterior cruciate ligament repairs for the period from July 
25, 1995, to the present, is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


